Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141478                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                       Justices
            Plaintiff-Appellee,
  v                                                                 SC: 141478
                                                                    COA: 297920
                                                                    Wayne CC: 09-002866-FH
  MUTSHARAF GORDON-NIX,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 4, 2010 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 20, 2010                   _________________________________________
           1213                                                                Clerk